DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 and 8-20 allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowed based on the arguments set forth on Page 6, Par 4-5 of the Remarks dated 10/29/2021. Additionally, Peire US 2009/0174861, Danloup et al. US 4,781,450, and Zomer US 4,377,327 fails to disclose independent claim 1, independent claim 8, and independent claim 16 in its entirety.
Specifically regarding the allowability of amended independent claim 1: The prior art of record does not disclose or suggest a spectacle frame comprising: “wherein each arm has a front end; wherein the rear end of the rod is threaded and the free rear end of the arm comprises a rotary endpiece installed against a main arm portion and the rotary endpiece is screwed to the rear end of the rod so that the rod is movable into the endpiece and to make the rod move into the main arm portion to modify an effective length and a curvature of the main arm portion”, along with other claim limitations, is not disclosed or suggested by the prior art of record”. Claims 2-6 are allowable due to pendency on independent claim 1.
Specifically regarding the allowability of amended independent claim 8: The prior art of record does not disclose or suggest a spectacle frame comprising: “two arms 
Specifically regarding the allowability of independent claim 16: The prior art of record does not disclose or suggest a spectacle frame comprising: “wherein each arm has a front end arranged against one of the two lateral tenons and each arm has a free rear end and a core; and wherein each arm comprises a rotary endpiece and bridges defining a moving and shaping assembly, said moving and shaping assembly configured to make the front end of the rear portion move and modify an effective length of the core and therefore a curvature of the arm”, along with other claim limitations, is not disclosed or suggested by the prior art of record”. Claims 17-20 are allowable due to pendency on independent claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454. The examiner can normally be reached Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARRIEF I BROOME/           Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872